Citation Nr: 0008227	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-02 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1940 to April 
1945.  He died in September 1977, and the appellant is his 
widow.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1997 RO decision which denied service 
connection for the cause of the veteran's death.  The 
appellant initially requested a Board hearing, but by a 
statement dated in May 1999, she withdrew her hearing 
request.


FINDING OF FACT

The appellant has not submitted competent evidence to show a 
plausible claim for service connection for the cause of the 
veteran's death.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from July 1940 to April 
1945.  He died in September 1977, and the appellant is his 
widow.  During his lifetime, his only established service-
connected disability was residuals of a fracture of the right 
ankle with a stasis ulcer (originally characterized as 
chronic phlebitis, secondary to fracture of the medial 
malleolus of the right leg).

The veteran's service medical records are negative for a 
heart condition.  On physical examination in January 1945, 
the veteran's lungs were normal, and his heart was of normal 
size, function and rhythm.

At a July 1947 VA examination, the veteran's cardiovascular 
and respiratory systems were listed as normal.

At an April 1960 VA examination, a chest X-ray study showed 
slight prominence of the bronchovascular markings in both 
lower lungs suggesting a slight chronic bronchial infection; 
the heart and aorta appeared normal.

A discharge summary from Memorial Hospital shows that the 
veteran was hospitalized in November 1974 for a stasis ulcer 
of the right leg.  The examiner noted that the veteran 
recently had an aortic iliac bypass graft for intermittent 
claudication, and had a grade II over VI systolic heart 
murmur.  The examiner noted that a chest X-ray study was 
essentially negative except for an old fractured sixth right 
rib.

By a letter dated in January 1977, the appellant stated that 
the veteran retired in April 1976 after suffering three heart 
attacks in October 1975.

The veteran's death certificate reveals that he died at the 
Memorial Hospital of Martinsville and Henry County on 
September 17, 1977.  The immediate cause of death was 
"natural causes," due to arteriosclerotic heart disease - 
angina, and mitral regurgitation.  The interval between the 
onset of arteriosclerotic heart disease and death was listed 
as three years, and the interval between the onset of 
"natural causes" and death was listed as "sudden."  The 
certificate shows that chronic emphysema was a significant 
condition contributing to death but was not related to the 
terminal disease condition which was the immediate cause of 
death.  An autopsy was not performed.

In November 1977, the appellant submitted an Application for 
Dependency and Indemnity Compensation (DIC) or Death Pension 
by Widow or Child (VA Form 21-534), and said that the cause 
of the veteran's death was a massive heart attack.  She 
stated that she was not claiming that the cause of the 
veteran's death was due to service.  She submitted another VA 
Form 21-534 in December 1977, and again stated that the cause 
of the veteran's death was a heart attack, and that she was 
not claiming that the cause of the veteran's death was due to 
service.

By a letter dated in December 1977, the RO informed the 
appellant that DIC was denied as the evidence did not show 
that the veteran's death was due to a service-connected 
disease or injury, and death pension was denied as her annual 
income exceeded the allowable limit.

In September 1997, the appellant submitted a VA Form 21-534, 
and said she was claiming that the cause of the veteran's 
death was due to service.  She submitted another VA Form 21-
534 in November 1997, and made the same claim.

By a letter received in December 1997, the appellant stated 
that during his lifetime, the veteran received VA 
compensation for a service-connected disability, and had an 
appointment at a VA Medical Center (VAMC) in late September 
1977, but died prior to the appointment.  She stated that he 
was treated at the VAMC on several occasions prior to his 
death, and doctors told him he was entitled to "full 
benefits."  She asserted that the veteran had a lung 
disorder soon after separation from service, and was treated 
for such at the Durham VAMC, and asked, "So why couldn't 
this all be service-connected?"

In April 1999, the appellant submitted a VA Form 21-534, and 
said she was not claiming that the cause of the veteran's 
death was due to service.

By a statement dated in May 1999, the appellant said she had 
reviewed the veteran's claims file and noted that some 
medical records were not included and asserted that such 
should be obtained.

By a letter to the appellant in September 1999, the RO asked 
her to provide the medical records referenced in her prior 
letter, and to provide an authorization for  release of 
information if she required assistance in obtaining medical 
records.  The appellant did not reply to this letter.

By statements dated in March 2000, the appellant's 
representative asserted that the case should be remanded to 
the RO to develop the evidence, even if the claim is not well 
grounded, and to inform the appellant of the evidence she 
must submit to make the claim well grounded.

II.  Analysis

The appellant has claimed service connection for the cause of 
the veteran's death (which is one basis for DIC), but has 
recently stated that she does not claim that the veteran's 
death was related to a service-connected disability.  
Nonetheless, as this claim has been appealed, the issue will 
be addressed by the Board.
 
To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence for certain chronic diseases, including heart 
disease, will be presumed if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold question in this case is whether the appellant 
has met her initial burden of submitting evidence to show 
that her claim, for service connection for the cause of the 
veteran's death, is well grounded, meaning plausible.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If she has not done so, there is no VA duty to 
assist her in developing the claim, and the claim must be 
denied. Id.  Since the Board concludes that the claim is not 
well grounded, there is no duty to assist the appellant with 
her claim, and a remand to obtain additional evidence is not 
in order.  Morton v. West, 12 Vet.App. 477 (1999).  Moreover, 
the file shows the RO has informed the appellant of the 
evidence she must submit to make her claim well grounded, and 
the RO has given her ample opportunity to submit such 
evidence, but she did not respond.  38 U.S.C.A. § 5103; 
Voerth v. West, 13 Vet.App. 117 (1999); Robinette v. Brown, 8 
Vet. App. 69 (1995).  

For a claim to be well grounded, it must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  When, as in the present case, the 
determinative issue involves questions of medical diagnosis 
and causation, competent medical evidence is required to make 
the claim well grounded; lay opinions by the appellant on 
such matters are not competent evidence and do not serve to 
make the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  For a claim of service connection for the 
cause of the veteran's death to be well grounded, there must 
be competent medical evidence that an established service- 
connected disorder caused or contributed to death, or medical 
evidence that the conditions involved in death are linked to 
service or to an established service-connected condition.  
Ruiz v. Gober, 10 Vet. App. 352 (1997); Johnson v. Brown, 8 
Vet. App. 423 (1995).

The file shows that during the veteran's lifetime, his only 
established service-connected disability was residuals of a 
fracture of the right ankle with a stasis ulcer (originally 
characterized as chronic phlebitis, secondary to fracture of 
the medial malleolus of the right leg).  It is not contended, 
nor does the evidence reflect, that this disorder caused or 
contributed to the veteran's death.

The veteran's service medical records from his period of 
active military service (1940-1945) are negative for the 
medical conditions involved in his death in 1977, and such 
conditions were not shown for decades after service.  The 
first medical evidence of a diagnosis of a heart condition is 
dated in 1974, when it was noted that the veteran had a heart 
murmur.  The first diagnosis of heart disease is noted on the 
veteran's death certificate, which indicates that he had 
arteriosclerotic heart disease for three years.

The veteran's death certificate reveals that he died at the 
Memorial Hospital of Martinsville and Henry County on 
September 17, 1977.  The immediate cause of death was 
"natural causes," due to arteriosclerotic heart disease - 
angina, and mitral regurgitation.  The certificate shows that 
chronic emphysema was a significant condition contributing to 
death but was not related to the immediate cause of death.
 
No competent medical evidence has been submitted to show that 
the veteran's established service-connected condition, 
residuals of a fracture of the right ankle with a stasis 
ulcer, caused or contributed to his death.  No competent 
medical evidence has been submitted to show that the 
arteriosclerotic heart disease, or any of the other severe 
ailments which existed at the time of death (assuming they 
were contributory causes of death), are linked to service or 
to the established service-connected disability.  In short, 
there is no competent medical evidence of causality as 
required for a well-grounded claim for service connection for 
the cause of death.  Ruiz, supra; Johnson, supra.  Statements 
by the appellant or her representative on such matters do not 
constitute competent medical evidence, since, as laymen, they 
have no competence to give a medical opinion on diagnosis or 
etiology of a disorder.  Grottveit, supra.

In the absence of competent medical evidence of causality, as 
discussed above, the appellant's claim for service connection 
for the cause of the veteran's death is implausible and must 
be denied as not well grounded.


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

